— Motion to vacate abandonment and dismissal of transferred proceeding granted and clerk directed to accept for filing briefs and appendices. Memorandum: Continued reliance upon the heavy workload of the Legal Aid Bureau as an excuse for the delay in perfecting the proceeding would make 22 NYCRR 1000.3 (b) (2) (i) meaningless. Therefore, we note that, in the future, we may not consider this a sufficient excuse to justify such a long delay in perfecting the proceeding, especially when no motion is made prior to the expiration of the nine-month period for an extension of time to perfect the proceeding. Present — Doerr, J. P., Boomer, Green, Lawton and Davis, JJ.